    Case 18-00260-SMT    Doc 361    Filed 08/03/20 Entered 08/03/20 08:38:12   Desc Main
                                   Document Page 1 of 5
The document below is hereby signed.

Signed: August 2, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     MAX E. SALAS,                          )     Case No. 18-00260
                                            )     (Chapter 11)
                         Debtor.            )
                                            )

                    FURTHER MEMORANDUM DECISION AND ORDER
             RE DEBTOR’S OBJECTION TO CLAIM OF RECORDER OF DEEDS

          The Memorandum Decision and Order re Debtor’s Objection to

     Claim of Recorder of Deeds dated July 11, 2020, and entered July

     13, 2020, upheld the Recorder of Deeds’ claim for a $250.00

     penalty owed under D.C. Code § 47-1433(c), which provides in

     relevant part:

          If a person fails to record the deed or other document,
          as required by § 47-1431, there shall be imposed on the
          person an additional penalty in the amount of $250.

     The reference to the penalty being “an additional penalty”

     probably refers to it being a penalty in addition to any

     penalties incurred under D.C. Code § 47-4213, penalties that are
Case 18-00260-SMT   Doc 361    Filed 08/03/20 Entered 08/03/20 08:38:12   Desc Main
                              Document Page 2 of 5


 incurred (if at all) only upon the recording of a deed.

      The Memorandum Decision and Order noted that the penalty

 would be owed upon the filing of the deed because D.C. Code § 47-

 1433(e) provides:

      The penalty fees provided under this section shall be
      collected at the same time and in the same manner and as
      a part of the deed recordation tax. If the transaction
      is exempt from the deed recordation tax, then the Mayor
      shall collect the fees in a manner prescribed by the
      Mayor.

 Nevertheless, the Memorandum Decision and Order treated the

 Recorder of Deeds as having an allowed claim for the $250 penalty

 even though the deed at issue had not yet been recorded.                 That

 was error.   The $250 penalty is to be “collected at the same time

 and in the same manner and as a part of the deed recordation

 tax.”   (Emphasis added.)       The deed recordation tax is only

 triggered upon recording the deed, and the $250 penalty,

 collected as part of the deed recordation tax, ought to be

 treated the same way, that is, as only arising upon recording the

 deed.

      This conclusion is not altered by D.C. Code § 47-1433(g),

 which provides:

      (g) Nothing in this chapter shall authorize the
      imposition of a penalty for the failure to record a deed
      or any instrument that conveys legal title to real
      property, if failure to record is due solely to the
      refusal of the Recorder of Deeds to record the deed or
      other instrument based on the existence of a lien against
      the property for unpaid water, sanitary sewer, or meter
      service charges.


                                        2
Case 18-00260-SMT   Doc 361    Filed 08/03/20 Entered 08/03/20 08:38:12   Desc Main
                              Document Page 3 of 5


 If a deed recipient attempts to record a deed and recordation is

 refused because of unpaid water, sanitary sewer, or meter service

 charges, then upon the recipient’s paying those charges and then

 promptly recording the deed, § 47-1433(g) protects the recipient

 from imposition of the penalty.          Section 47-1433(g) does not

 purport to alter the requirement of § 47-1433(e) that the penalty

 is only collected upon recordation of the deed and as part of the

 deed recordation tax.

      Accordingly, the Recorder of Deeds is not currently owed the

 $250 penalty even though one will be owed if, at some point in

 the future, the debtor records the deed at issue, with the

 penalty becoming owed as part of the recordation tax liability

 that is incurred only upon recordation of the deed.

      The Memorandum Decision and Order gave the Recorder of Deeds

 an opportunity by July 27, 2020, to file a memorandum attempting

 to provide further justification for its claim for late filing

 fees beyond the $250 penalty owed under D.C. Code § 47-1433(c).

 The Recorder of Deeds has failed to file such a memorandum.                 I

 will thus adhere to the views I previously expressed in the

 Memorandum Decision and Order regarding any such additional non-

 filing fees.   The result is that the Recorder of Deeds has no

 allowed claim.

      As a final disposition of the Objection to Claim, this order

 sets forth in a single document both the conclusions herein


                                        3
Case 18-00260-SMT   Doc 361    Filed 08/03/20 Entered 08/03/20 08:38:12   Desc Main
                              Document Page 4 of 5


 regarding non-filing fees and the prior dispositions (set forth

 in the Memorandum Decision and Order) of other parts of the

 Objection to Claim.     It is

      ORDERED that the debtor’s Objection to Claim Number 5 Filed

 by Recorder of Deeds of the District of Columbia (Dkt. No. 287)

 is sustained in part and overruled in part as follows.               It is

 further

      ORDERED that the court sustains the debtor’s argument that

 the transfer and recordation taxes regarding the quitclaim deed

 (the “Deed”) of July 6, 2010, transferring title to 1610 Riggs

 Place, Washington, D.C. 20009 (the “Property”) to the debtor will

 be incurred only upon recordation of the Deed, and, accordingly,

 the Recorder of Deeds’ secured claim for transfer and recordation

 taxes (and interest accruals thereon commencing as of August 5,

 2010) is disallowed.     It is further

      ORDERED that the debtor’s objection is overruled as to the

 argument that 11 U.S.C. § 1146(a) prohibits the imposition of

 taxes on the transfer and recordation of the Deed to the

 Property, and the D.C. Code § 42-1103(a)(1) recordation tax and

 the D.C. Code § 47-903(a)(1) transfer tax will be owed upon

 recordation of the Deed.        It is further

      ORDERED that the Recorder of Deeds’ claim for non-filing

 penalties is disallowed:

            (1) any penalty claim in the amount of $250 pursuant to


                                        4
Case 18-00260-SMT                                                                                   Doc 361        Filed 08/03/20 Entered 08/03/20 08:38:12   Desc Main
                                                                                                                  Document Page 5 of 5


                               D.C. Code § 47-1433(c) will arise only upon recordation of

                               the Deed;

                                                              (2) both the D.C. Code § 42-1103(a)(1) recordation tax

                               return requirement and the D.C. Code § 47-903(a)(1) transfer

                               tax return requirement are subject to the non-filing penalty

                               provisions of D.C. Code § 47-4213, and under that statute no

                               penalty will be incurred prior to the recordation of the

                               Deed, such that at this juncture the Recorder of Deeds is

                               not currently owed any non-filing penalties under D.C. Code

                               § 47-4213 (and if the transfer tax and recordation tax are

                               paid on or before the date of the filing of the returns upon

                               recordation of the Deed, penalties may not be incurred even

                               once the Deed is recorded).

                                                                                                                                      [Signed and dated above.]

 Copies to: All recipients of e-notification of orders.




 R:\Common\TeelSM\KLP\Objection to Claim\Salas   Sustaining in Part Objection to Claim 5 - FURTHER ORDER_v7.wpd
                                                                                                                            5
